UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 98-11075


                     ROBERT GEORGE; ET. AL.,

                                                        Plaintiffs,

                          ROBERT GEORGE,

                                               Plaintiff-Appellant,

                              VERSUS

                         E SYSTEMS, INC.,

                                               Defendant-Appellee.


           Appeal from the United States District Court
                for the Northern District of Texas
                          (3:95-CV-303-T)


                         November 8, 1999

Before DAVIS and JONES, Circuit Judges, and LEMELLE1, District
Judge.

PER CURIAM:**

     The judgment of the district court is affirmed, essentially on

the basis of its Order of January 16, 1998.

     AFFIRMED.




     1
      District Judge of the Eastern District of Louisiana sitting
by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.